DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 26 is objected to because:
Claim 26, line 3, “an adjusting device” should be –the adjusting device-.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-18, 24 and 26-28 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hodkin et al, US 5436414 [Hodkin].
Regarding claim 16, Hodkin discloses (figs. 1-5) an adjusting device (10) for adjusting a stroke of a vacuum switching tube (12) and a bias of a contact pressure spring (74) for medium-voltage switches and/or high-voltage switches, the adjusting device (10) being driven by way of a switch shaft (48), the adjusting device (10) comprising 

said switching apparatus mechanism (44) further having a readjustable detent (80) acting on said laterally displaceable end of said transmission element (42) in such a manner that a readjustment of said readjust able detent (80) causes a displacement of the first terminal position and thus a variation of a stroke of the vacuum switching tube (12) and of the bias of said contact pressure spring (74) which is assigned to the vacuum switching tube (12).
Regarding claim 17, Hodkin further discloses where said readjustable detent (80) is formed by an eccentric (90) or a displaceable elongate detent element (88).
Regarding claim 18, Hodkin further discloses where said eccentric (90) has a non-structured face for adjusting in a stepless manner the stroke of the vacuum switching tube (12) and the bias of said contact pressure spring(74) which is assigned to the vacuum switching tube (12).

Regarding claim 26, Hodkin further discloses a switching system, comprising:
at least one vacuum switching tube (12); and an adjusting device (10).
Regarding claim 27, the recited method steps would necessarily be performed in the usage of the adjusting device discussed above. Claim 27 corresponds to claim 1 and is rejected under the same reasoning; see above rejection. 
Regarding claim 28, Hodkin would necessarily teach the readjustable detent (80) is adjusted when the switching apparatus mechanism (44) of the adjusting device (10) is situated in the switched-on position.
Allowable Subject Matter
Claims 19-23, 25 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 19, the prior art fails to teach or show, alone or in combination, the claimed adjusting device where said eccentric has a structured face for adjusting in a stepped manner the stroke of the vacuum switching tube and the bias of said contact pressure spring which is assigned to the vacuum switching tube.
Regarding claim 21, the prior art fails to teach or show, alone or in combination, the claimed adjusting device where said eccentric has a structured face for adjusting in a stepped manner the stroke of the vacuum switching tube and the bias of said contact pressure spring which is assigned to the vacuum switching tube.

Regarding claim 25, the prior art fails to teach or show, alone or in combination, the claimed adjusting device where said readjustable detent is provided with a graduation which correlates with an adjustment position of the stroke or of a variation of the stroke of the vacuum switching tube.
Regarding claim 29, the prior art fails to teach or show, alone or in combination, the claimed method where the adjustment of the readjustable detent takes place without applying force.
 The prior art, either alone or in combination can reasonably be construed as adequately teaching the above limitations in combination with the remaining claim elements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Einschenk et al, Wilson, Barkan, Ando, Freundt et al and Cortinovis et al are examples of switching apparatuses comprising contact pressure springs, transmission elements and connecting elements configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833